Cite as 2015 Ark. 169

                 SUPREME COURT OF ARKANSAS
                                        No.   D-15-240

       IN RE MICHAEL A. MAGGIO                     Opinion Delivered   April 16, 2015
       ARK. BAR NO. 90015
                                                   PETITION TO SURRENDER
                                                   ARKANSAS LAW LICENSE


                                                   PETITION GRANTED.


                                        PER CURIAM

       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of disciplinary proceedings, of the license of

Michael A. Maggio of Conway, Arkansas, to practice law in the State of Arkansas. In his

petition to voluntarily surrender his license to practice law, filed with this court on March 20,

2015, Mr. Maggio acknowledges that he pleaded guilty to the felony offense of Bribery

Concerning Programs Receiving Federal Funds in violation of 18 U.S.C. § 666(a)(1)(B). Mr.

Maggio also states that he wishes to avoid the expense, stress, and publicity of further

addressing his conviction.

       The name of Michael A. Maggio shall be removed from the registry of attorneys

licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice

of law in this state.

       It is so ordered.